Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-18-00600-CR

                                Lorenzo VEGA,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 175th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2018CR6449
              Honorable Catherine Torres-Stahl, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED October 10, 2018.


                                        _________________________________
                                        Rebeca C. Martinez, Justice